DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/12/2022 was filed after the mailing date of the Allowability Notice on 6/9/2022.  
The submission is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter

Prosecution on the merits of this application is reopened on claim 19, 22 considered unpatentable for the reasons indicated below:
The indicated allowability of claim 19, 22 is withdrawn in view of the newly discovered reference(s) to AAZONIKOO (JP H05211861); Clarke (GB 2394394); Gentry (EP 0636324); and Banerjee (US 2005/0121044) and several others made of record.  
Rejections based on the newly cited reference(s) follow.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 2, 5, 8-9, 16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Aazonikoo (JP H05211861), and further in view of Clarke (GB 2394394).

Regarding claim 19, Aazonikoo discloses: an aerosol provision device (see aerosol particles in mainstream smoke of [0004] of translated detailed description – see Example 1 of [0054]) comprising:
A substance container (see second filter segment enclosing a tow of cellulose acetate with triacetin) having a single fiber denier value of range 8-12 (it is a denier of 8 and therefore meets the broadest reasonable interpretation of the claimed subject matter – see MPEP 2144.05 regarding the anticipation/obviousness of similar/overlapping ranges, amounts and proportions); that is permeable (capable of being permeable depending on the precise pressure gradient the smoking article is exposed to which is not recited in the claimed subject matter);
A substance (see triacetin, physical and chemical components of [0044] – carbon containing filter segment contains carbon-containing paper) in the body of material (what follows is an intended use) that is for modifying a property of the aerosol when the aerosol flows through the body of material, a further container for holding a liquid or a material (see other filter segment of Example 1 – only a single Markush alternative is required by use of or – therefore the claim requires that the further container holds a liquid or material – the carbon / tobacco material is considered a material as understood by one of ordinary skill in the art before the effective filing date);
A heater (see convection heat of [0071] – that the smoking article heater is resistive or from burning of the product is not recited in the claimed subject matter) (what follows is intended use) for volatilizing liquid held in the further container (see filter segment of Ex. 1) to generate a flow of an aerosol in use (when a user draws on the smoking article, the heater generates a flow of an aerosol in use) or (only one / not both of Markush group alternatives is required) for heating but not combusting (not required by the claimed subject matter) to generate a flow of an aerosol in use.
Aazonikoo does not disclose: wherein the substance container has a resistance to draw of 0-40 mm water gauge.
In the same field of endeavor of smoking/vaping devices as Aazonikoo and Applicant’s claims (see title, abs), Clarke discloses: wherein, the substance container is arranged, so that in use, a pressure difference across the length (inherent support – the length is of the body, every body has a length necessarily), when a user takes a draw is in the range of 0-40 mm water gauge (wg) (the range disclosed by Clarke is overlapping the claimed range – see claim 5 - <20 mm water gauge is disclosed which is an overlapping range to the claimed range – see MPEP 2144.05 regarding the obviousness of overlapping ranges.).
To select the pressure difference along the length of Clarke in the smoking article of Aazonikoo would have had the benefit of improving the filtration efficiency of the smoking article (see decreasing per puff yield and air dilution optimization of Clarke) and would have been a suitable design for its intended uses, which was desirable in Aazonikoo.  Furthermore, it would have been a combination of known elements to yield predictable results.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the pressure drop of Clarke with the smoking article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and improved the filtration efficiency, which was desirable in Aazonikoo.

Regarding claim 2, the combination Aazonikoo / Clarke discloses (citations are to Clarke): that the body if material is a fiber (see pp. 6, ll. 16 – a fiber and a filament are taken as obvious variants as understood by one of ordinary skill in the art).  

Regarding claim 5, the combination Aazonikoo / Clarke discloses (citations are to Clarke): wherein the filaments are cellulose acetate (see pp. 6, ll. 16).

Regarding claim 8, the combination Aazonikoo / Clarke discloses (citations are to Clarke): further comprising a wrapper layer (see wrapper of pp. 2, ll. 7) around the body of material.

Regarding claim 9, the combination Aazonikoo / Clarke does not disclose: wherein the wrapping layer is impermeable to water. 
Regarding limitations recited in claim 9 which are directed to specific properties of smoking/aerosol-forming article filter recited in said claim, it is noted that once a filter segment is disclosed to comprise a material selected from the group consisting of cellulose acetate with single fiber denier of 8-12 (see Clarke pp. 6, ll. 14-20), and therefore is substantially the same as the smoking article permeability of claim 1, it will, inherently, display recited properties; (See MPEP 2112) including the water permeability of the filter wrapper.  See Clarke pp. 3, ll. 5-25, just because it is air permeable does not make it water permeable.  To overcome this rejection please claim the particular material of the wrap and its porosity, where there is proper support in the specification for such amendment.

Regarding claim 16, the combination Aazonikoo / Clarke does not disclose: an aerosol provision device, the device comprising the substance of claim 19 (see rejection of claim 19 above, Figs. 1 & 2 – the structures of the entire Fig. is interpreted as the aerosol provision device).

Regarding claim 20, the combination Aazonikoo / Clarke discloses (citations are to Clarke): an end face of the filter (see pp. 2, ll. 14 – the far end of the filter can be inserted into the mouth of the user and is therefore considered a mouthpiece – a different portion of the same structures present). 

Regarding claim 21, the combination Aazonikoo / Clarke discloses (citations are to Clarke): wherein the container is within or attached to the mouthpiece.  That the container is a separate structure from the mouthpiece would have been considered an exercise in making separable.
See making separable – MPEP 2144.04(V)(C) regarding the making separate components of integral structures.
 Doing so had the benefit that it allowed for the reuse of the mouthpiece for different cigarettes/smoking articles, which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vaping/smoking article of Aazonikoo to have a separate mouthpiece from the filter tip to arrive at the claimed invention before the effective filing date because doing so was a modification within the level of skill of one of ordinary skill in the art and was an exercise in making separable, which was desirable in Aazonikoo.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aazonikoo (JP H05211861) and further in view of Clarke (GB 2394394), and Olegario (US 2007/0186945).

Regarding claim 6, the combination Aazonikoo / Clarke does not disclose: wherein a length of the body of material is in a range of 10-20 mm (see pp. 15 – the Examples shown are all 27 mm length).
In the same field of endeavor of smoking article design (see title, abs) as Aazonikoo and Applicant’s claims, Olegario discloses:  a cellulose acetate filter assembly (see [0051]) with a filter length of 14-20 mm (Id.).
To alter the length of the filter of Aazonikoo to have the length of Olegario would have been a change in size or dimension of a component.  See MPEP 2144.04(IV)(A) regarding the obviousness of change in size or dimension of a component.
To alter the length of the filter with a certain denier would have been considered result-effective with the pressure drop (resistance to draw) across the article and represent a routine optimization of the pressure drop, with the drop increasing with the length and denier of the body, which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the length of the body of material of the cigarette/smoking article of Aazonikoo to have the length of the filter segment of Olegario to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of a result-effective variable by one of ordinary skill in the art, which was desirable in Aazonikoo.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aazonikoo (JP H05211861) and further in view of Clarke (GB 2394394), and Gladden (US 2014/0326260).

Regarding claim 7, the combination Aazonikoo / Clarke does not disclose: wherein a length of the body of material is in a range of 10-20 mm (see pp. 15 – the Examples shown are all 27 mm length).
In the same field of endeavor of smoking article/aerosol generating article design (see title, abs), Gladden disclose: a cellulose acetate tow (see [0202]) with a diameter of 7.8 mm (Id.).  This is a species that anticipates the claimed genus.
To add the diameter of the smoking article of Gladden to the cellulose acetate smoking article of Aazonikoo had the benefit that it allowed for the selection of a known suitable diameter for the smoking article and was the optimization of the resistance to draw and other factors, which was desirable in Aazonikoo.  Doing so was a change in size or dimension of a component, further.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the diameter of the smoking article tow/cellulose acetate of Gladden with the smoking article/aerosol generating article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so was a suitable diameter for the cellulose acetate filter and was the change in size or dimension of a component, which was desirable in Aazonikoo.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aazonikoo (JP H05211861) and further in view of Clarke (GB 2394394), and Nelson (US 2010/0101589).

Regarding claim 10, the combination Aazonikoo / Clarke does not disclose: further comprising at least one capsule comprising the substance.
In the same field of endeavor of smoking article design (see title, abs), Nelson discloses: a liquid flavoring agent in capsule form in a filter segment ([0013]).
To add the flavor capsule of Nelson to the smoking article of Aazonikoo had the benefit of providing palatably pleasing flavors to the user (see [0013]), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the capsule with a substance of Nelson to the smoking/vaping article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the provision of palatably pleasing flavors to the user and was a suitable design for the filter segment, which was desirable in Aazonikoo.

Regarding claim 11, the combination Aazonikoo / Clarke / Nelson discloses: wherein the at least one capsule is breakable (see breakable capsule of [0064]) to release the substance.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aazonikoo (JP H05211861) and further in view of Clarke (GB 2394394), and Crooks (US 2004/0173229).

Regarding claim 12, the combination Aazonikoo / Clarke does not disclose: wherein the substance is a liquid or gel.
In the same field of endeavor of smoking article design as Clarke (see title, abs), Crookes discloses: wherein the substance is a liquid or gel (see [0039] – which discloses that an aqueous liquid is applied to the carbonaceous rod which is interpreted as a liquid/gel).
To add the liquid/gel of Crooks to the smoking/vaping article of Aazonikoo would have been the selection of a known design for its intended uses and allowed for the improved flavor characteristics of the and performance attributes of the smoking article ([0013]), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the liquid/gel of Crooks with the smoking/vaping article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Aazonikoo.

Regarding claim 13, the combination Aazonikoo / Clarke dose not disclose: further comprising a first tube portion extending away from one end of the body of material.  
While Clarke is interpreted as having a cavity 6 (see cavity 6 of pp. 10, ll. 14), it does not have a separate structure that forms such a cavity as interpreted as the tube portion.  The tube portion is interpreted as a separate structure from the filter section that is recited in the claim.
	In the same field of endeavor of smoking article design as Aazonikoo and Applicant’s claims (see title, abs), Crooks discloses: a tube portion (see filter element 18 of [0072]) extending away from one end of the body of material (see Fig. 1, the tube and filter are pointing away from one another with respect to the body, aerosol generating means 16 of [0072]).
	To add the tube portion of Crooks to the smoking/vaping article of Aazonikoo would have been a suitable design for the smoking article, and improved the performance attributes of the smoking article ([0013]), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the tube section of Crooks with the smoking/vaping article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Aazonikoo.

Regarding claim 14, the combination Aazonikoo / Clarke does not disclose: further comprising a second tube portion extending away from another end of the body of material.
	In the same field of endeavor of smoking article design as Aazonikoo and Applicant’s claims (see title, abs), Crooks discloses: further comprising a second tube portion (see combustible material component 10 of [0070], Fig. 1) extending away from another end of the body of material.
	To add the second tube portion of Crooks to the smoking/vaping article of Aazonikoo would have been a suitable design for the smoking article, and improved the performance attributes of the smoking article ([0013]), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the second tube section of Crooks with the smoking/vaping article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Aazonikoo.

Regarding claim 15, the combination Aazonikoo / Clarke does not disclose: wherein the substance is for modifying an organoleptic (acting on sense organs) property of the aerosol.
In the same field of endeavor of smoking/vaping article design (see title, abs) as Aazonikoo and Applicant’s claims (see title, abs), Crooks discloses: wherein the substance (see cocoa, licorice and sugar of [0051]) is for modifying an organoleptic property of the aerosol (see good flavor of [0011]).
To add the organoleptic substance of Crooks to the smoking/vaping article of Aazonikoo had the benefit that it improved the palatability and performance characteristics of the smoking article ([0013]), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substances of Crooks to the smoking/vaping article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the palatability and performance characteristics of the smoking article, which was desirable in Aazonikoo.

Regarding claim 16, the combination Aazonikoo / Clarke does not disclose: wherein the substance is for modifying a flavor of the aerosol (a manner of operating or intended use of the substance / product / article).
In the same field of endeavor of smoking/vaping articles (see title, abs) as Aazonikoo and Applicant’s claims, Crooks discloses: wherein the substance is for modifying a flavor of the article ([0051]).
To add the organoleptic substance of Crooks to the smoking/vaping article of Aazonikoo had the benefit that it improved the palatability and performance characteristics of the smoking article ([0013]), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substances of Crooks to the smoking/vaping article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the palatability and performance characteristics of the smoking article, which was desirable in Aazonikoo.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aazonikoo (JP H05211861) and further in view of Clarke (GB 2394394), and Banerjee (US 4714082).

Regarding claim 17, the combination Aazonikoo / Clarke does not disclose: wherein the substance is for modifying a pH of the aerosol (manner of operating / intended use of the recited structures). 
Examiner has interpreted that the substance is for modifying the pH of the substance as compared to the aerosol formed without the substance – therefore, any acidic / basic compound incorporated into the product will read on the claimed subject matter.
In the same field of endeavor of smoking articles/vaping design (see title, abs) as Aazonikoo and Applicant’s claims (see title, abs), Banerjee discloses: the use of acids in filters / aerosol-forming-substrates (see col. 15, ll. 41 – levulinic acid, a tobacco flavor modifier).
Addition of the acidic material of Banerjee into the container/smoking/vaping article of Aazonikoo had the benefit that it allowed for the change in flavoring of the aerosol formed (Id.), which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acidic material of Banerjee with the vaping/smoking article of Aazonikoo to arrive at the claimed invention before the effective filing date because doing so allowed for a change in the flavoring of the aerosol formed, which was desirable in Aazonikoo.

Claims 19, 2, 5, 8-9, 16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0027468) and further in view of Clarke (GB 2394394).

Regarding claim 19, Li discloses: an electronic smoking article (see apparatus of Fig. 3, [0015]), comprising:
A substance container (see reservoir 14) having a body of material (see filter segment 600);
A heater (see heater 19).
Li is silent as to the filtration efficiency (dpf and / or draw resistance) of the recited filter but its filter necessarily has some draw resistance and Denier value as understood by one of ordinary skill in the art.
In the same field of endeavor of aerosol / smoke forming apparatuses (see title, abs) and Applicant’s claims, Clarke discloses: a substance container (see tobacco smoke filter of pp. 2, ll. 2), the substance container comprising:
A body of filament (see downstream filtering plug of pp. 6, ll. 14) having a single fiber denier of about 9 (see diener of >5 of pp. 6, ll. 20 – this is an overlapping range to the claimed range -  see MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions).
A substance in the body of material (see tar, CO, nicotine of pp. 16, ll. 13),
Wherein the container is arranged so that in use a pressure difference across the length of the body of material, when a user takes a draw is in a range of 0-20 mm water gauge (see claim 5, this is a subgenus that renders obvious the claimed genus).
To select a denier of 8-12 and a pressure difference of 0-40 mm water gauge as in Gentry in the vaping / aerosol formation apparatus of Li would have been the result of routine experimentation to one of ordinary skill in the art before the effective filing date and improved the filtration efficiency (see pp. 16, ll. C19) and a combination of known elements to yield predictable results, which was desirable in Aazonikoo.
Therefore, it would have been obvious to one of ordinary skill in the art to optimize the denier and resistance to draw/pressure drop as in Clarke in the smoking article of Li to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of filtration efficiency, which was desirable in Li.

Regarding claim 2, the combination Li / Clarke discloses (citations are to Clarke): that the body if material is a fiber (see pp. 6, ll. 16 – a fiber and a filament are taken as obvious variants as understood by one of ordinary skill in the art).  

Regarding claim 5, the combination Li / Clarke discloses (citations are to Clarke): wherein the filaments are cellulose acetate (see pp. 6, ll. 16).

Regarding claim 8, the combination Li / Clarke discloses (citations are to Clarke): further comprising a wrapper layer (see wrapper of pp. 2, ll. 7) around the body of material.

Regarding claim 9, the combination Li / Clarke does not disclose: wherein the wrapping layer is impermeable to water. 
Regarding limitations recited in claim 9 which are directed to specific properties of smoking/aerosol-forming article filter recited in said claim, it is noted that once a filter segment is disclosed to comprise a material selected from the group consisting of cellulose acetate with single fiber denier of 8-12 (see Clarke pp. 6, ll. 14-20), and therefore is substantially the same as the smoking article permeability of claim 1, it will, inherently, display recited properties; (See MPEP 2112) including the water permeability of the filter wrapper.  See Clarke pp. 3, ll. 5-25, just because it is air permeable does not make it water permeable.  To overcome this rejection please claim the particular material of the wrap and its porosity, where there is proper support in the specification for such amendment.
In the same field of endeavor of tobacco/vaping products as Li and Applicant’s claims (see title, abs), Baptiste discloses: a water impermeable wrapping (see carrying case disclosed as water impermeable).
To select the water impermeable wrapper of Baptiste in the wrapper of Li had the benefit that it prevented water from getting into or out of the tobacco product, which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the water impermeable wrapping of Baptiste with the smoking / vaping article of Li to arrive at the claimed invention before the effective filing date because doing so prevented water from getting into / out of the tobacco product, which was desirable in Li.

Regarding claim 16, the combination Li / Clarke does not disclose: an aerosol provision device, the device comprising the substance of claim 1 (see rejection of claim 19 above, Figs. 1 & 2 – the structures of the entire Fig. is interpreted as the aerosol provision device).

Regarding claim 20, the combination Li / Clarke discloses: an end face of the filter (see pp. 2, ll. 14 – the far end of the filter can be inserted into the mouth of the user and is therefore considered a mouthpiece – a different portion of the same structures present). 

Regarding claim 21, the combination Li / Clarke discloses: wherein the container is within or attached to the mouthpiece.  That the container is a separate structure from the mouthpiece would have been considered an exercise in making separable.
See making separable – MPEP 2144.04(V)(C) regarding the making separate components of integral structures.
 Doing so had the benefit that it allowed for the reuse of the mouthpiece for different cigarettes/smoking articles, which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the vaping/smoking article of Li to have a separate mouthpiece from the filter tip to arrive at the claimed invention before the effective filing date because doing so was a modification within the level of skill of one of ordinary skill in the art and was an exercise in making separable, which was desirable in Li.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0027468) and further in view of Gentry (EP 0636324), and Olegario (US 2007/0186945).

Regarding claim 6, the combination Li / Clarke does not disclose: wherein a length of the body of material is in a range of 10-20 mm (see pp. 15 – the Examples shown are all 27 mm length).
In the same field of endeavor of smoking article design (see title, abs) as Li and Applicant’s claims, Olegario discloses:  a cellulose acetate filter assembly (see [0051]) with a filter length of 14-20 mm (Id.).
To alter the length of the filter of Clarke to have the length of Olegario would have been a change in size or dimension of a component.  See MPEP 2144.04(IV)(A) regarding the obviousness of change in size or dimension of a component.
To alter the length of the filter with a certain denier would have been considered result-effective with the pressure drop (resistance to draw) across the article and represent a routine optimization of the pressure drop, with the drop increasing with the length and denier of the body, which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the length of the body of material of the cigarette/smoking article of Li to have the length of the filter segment of Olegario to arrive at the claimed invention before the effective filing date because doing so would have been the optimization of a result-effective variable by one of ordinary skill in the art, which was desirable in Li.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0027468) and further in view of Gentry (EP 0636324), and Gladden (US 2014/0326260).

Regarding claim 7, the combination Li / Clarke does not disclose: wherein a length of the body of material is in a range of 10-20 mm (see pp. 15 – the Examples shown are all 27 mm length).
In the same field of endeavor of smoking article/aerosol generating article design (see title, abs) as Li and Applicant’s claims, Gladden discloses: a cellulose acetate tow (see [0202]) with a diameter of 7.8 mm (Id.).  This is a species that anticipates the claimed genus.
To add the diameter of the smoking article of Gladden to the cellulose acetate smoking article of Li had the benefit that it allowed for the selection of a known suitable diameter for the smoking article and was the optimization of the resistance to draw and other factors, which was desirable in Li.  Doing so was a change in size or dimension of a component, further.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the diameter of the smoking article tow/cellulose acetate of Gladden with the smoking article/aerosol generating article of Clarke to arrive at the claimed invention before the effective filing date because doing so was a suitable diameter for the cellulose acetate filter and was the change in size or dimension of a component, which was desirable in Li.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0027468) and further in view of Gentry (EP 0636324), and Nelson (US 2010/0101589).

Regarding claim 10, the combination Li / Clarke does not disclose: further comprising at least one capsule comprising the substance.
In the same field of endeavor of smoking article design (see title, abs) as Li and Applicant’s claims, Nelson discloses: a liquid flavoring agent in capsule form in a filter segment ([0013]).
To add the flavor capsule of Nelson to the smoking article of Clarke had the benefit of providing palatably pleasing flavors to the user (see [0013]), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the capsule with a substance of Nelson to the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the provision of palatably pleasing flavors to the user and was a suitable design for the filter segment, which was desirable in Li.

Regarding claim 11, the combination Li / Clarke / Nelson discloses: wherein the at least one capsule is breakable (see breakable capsule of [0064]) to release the substance.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0027468) and further in view of Gentry (EP 0636324), Crooks (US 2004/0173229).

Regarding claim 12, the combination Li / Clarke does not disclose: wherein the substance is a liquid or gel.
In the same field of endeavor of smoking article design as Clarke (see title, abs), Crookes discloses: wherein the substance is a liquid or gel (see [0039] – which discloses that an aqueous liquid is applied to the carbonaceous rod which is interpreted as a liquid/gel).
To add the liquid/gel of Crooks to the smoking/vaping article of Li would have been the selection of a known design for its intended uses and allowed for the improved flavor characteristics of the and performance attributes of the smoking article ([0013]), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the liquid/gel of Crooks with the smoking/vaping article of Li to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Li.

Regarding claim 13, the combination Li / Clarke does not disclose: further comprising a first tube portion extending away from one end of the body of material.  While Clarke is interpreted as having a cavity 6 (see cavity 6 of pp. 10, ll. 14), it does not have a separate structure that forms such a cavity as interpreted as the tube portion.  The tube portion is interpreted as a separate structure from the filter section that is recited in the claim.
	In the same field of endeavor of smoking article design as Li and Applicant’s claims, Crooks discloses: a tube portion (see filter element 18 of [0072]) extending away from one end of the body of material (see Fig. 1, the tube and filter are pointing away from one another with respect to the body, aerosol generating means 16 of [0072]).
	To add the tube portion of Crooks to the smoking/vaping article of Li would have been a suitable design for the smoking article, and improved the performance attributes of the smoking article ([0013]), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the tube section of Crooks with the smoking/vaping article of Li to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Li.

Regarding claim 14, the combination Li / Clarke dose not disclose: further comprising a second tube portion extending away from another end of the body of material.
	In the same field of endeavor of smoking article design as Li and Applicant’s claims (see title, abs), Crooks discloses: further comprising a second tube portion (see combustible material component 10 of [0070], Fig. 1) extending away from another end of the body of material.
	To add the second tube portion of Crooks to the smoking/vaping article of Li would have been a suitable design for the smoking article, and improved the performance attributes of the smoking article ([0013]), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the second tube section of Crooks with the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of performance attributes of the smoking article, which was desirable in Li.

Regarding claim 15, the combination Li / Clarke does not disclose: wherein the substance is for modifying an organoleptic (acting on sense organs) property of the aerosol.
In the same field of endeavor of smoking/vaping article design (see title, abs) as Li and Applicant’s claims, Crooks discloses: wherein the substance (see cocoa, licorice and sugar of [0051]) is for modifying an organoleptic property of the aerosol (see good flavor of [0011]).
To add the organoleptic substance of Crooks to the smoking/vaping article of Li had the benefit that it improved the palatability and performance characteristics of the smoking article ([0013]), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substances of Crooks to the smoking/vaping article of Li to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the palatability and performance characteristics of the smoking article, which was desirable in Li.

Regarding claim 16, the combination Li / Clarke does not disclose: wherein the substance is for modifying a flavor of the aerosol.
In the same field of endeavor of smoking/vaping articles (see title, abs), Crooks discloses: wherein the substance is for modifying a flavor of the article ([0051]).
To add the organoleptic substance of Crooks to the smoking/vaping article of Li had the benefit that it improved the palatability and performance characteristics of the smoking article ([0013]), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the substances of Crooks to the smoking/vaping article of Clarke to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the palatability and performance characteristics of the smoking article, which was desirable in Li.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2015/0027468) and further in view of Gentry (EP 0636324), Banerjee (US 4714082).

Regarding claim 17, the combination Li / Clarke does not disclose: wherein the substance is for modifying a pH of the aerosol. 
Examiner has interpreted that the substance is for modifying the pH of the substance as compared to the aerosol formed without the substance – therefore, any acidic / basic compound incorporated into the product will read on the claimed subject matter.
In the same field of endeavor of smoking articles/vaping design (see title, abs) as Li and Applicant’s claims, Banerjee discloses: the use of acids in filters/aerosol-forming-substrates (see col. 15, ll. 41 – levulinic acid, a tobacco flavor modifier).
Addition of the acidic material of Banerjee into the container/smoking/vaping article of Li had the benefit that it allowed for the change in flavoring of the aerosol formed (Id.), which was desirable in Li.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the acidic material of Banerjee with the vaping/smoking article of Clarke to arrive at the claimed invention before the effective filing date because doing so allowed for a change in the flavoring of the aerosol formed, which was desirable in Li.

Conclusion

The closest references other than those presented in the rejections above, which appear to be similar / equivalent / substitutions for Clarke are:
Taniguchi (US 2012/0118309) discloses a dpf of 1-10 ([0059]), and a pressure drop of less than 1500 mm wg ([0074]).
Morie (US 4145518) discloses a sub-range of the pressure drop (see 2.1 inches water) and a dpf of 3.6.
Maorie (US 4188960) discloses a pressure drop of 2.1 in and a denier of less than 1.
Morie (US  4181640) discloses a dpf of less than about 1, and a pressure drop of 2.1 in water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743